Citation Nr: 1110560	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO. 05-03 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for multiple myeloma for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to Dependents' Educational Assistance pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1986 to October 1990.  The Veteran's death occurred in December 2003.  The Veteran's surviving spouse is the appellant.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  The Board remanded these claims for additional development in May 2008.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, additional development is needed prior to further disposition of the claims.  

The appellant asserts that service connection is warranted for the cause of the Veteran's death.  She argues that his fatal multiple myeloma was caused by exposure to radiation during service. 

Regulations provide that efforts must be made to secure all medical records that may exist related to the Veteran's claims.  38 U.S.C.A. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  If, after continued efforts to obtain Federal records, VA concludes that it is reasonable certain they do not exist or further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact.  In such a case, VA must notify the Veteran of the identity of the records, the efforts VA made to obtain the records, a description of any further action VA will take on the claim, and notice that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e)(i)-(iv) (2010). 

In its prior May 2008 remand, the Board noted that the only service treatment records associated with the claims file were from the Veteran's reserve service.  Because radiation exposure records such as badge readings are sometimes contained within the service treatment records file, the Board directed the RO to obtain the Veteran's additional service treatment and personnel records.    

In August 2008, a request for the Veteran's service records was sent to the National Personnel Records Center (NPRC).  In June 2009, the NPRC advised VA that the Veteran's service records were not located at NPRC.  Instead, VA was informed that the Department of the Navy began retiring military personnel records to the Navy Personnel Command in the 1990s and that military health records were currently being sent to the VA Records Management Center for maintenance.  Specifically, if the Veteran had filed a claim with VA, his service treatment records would be kept at the RO that serves the Veteran's local area.  The NPRC sent a request for the Veteran's service personnel records to the Navy Personnel Command, and these records were obtained in the form of a password-protected CD.  However, it does not appear that VA has requested the Veteran's service treatment records from the VA Records Management Center or the local RO in St. Petersburg, Florida.  Therefore, the RO did not perform the complete tasks as requested in the previous Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, the RO should again attempt to obtain the Veteran's service treatment records from the VA Records Management Center or the St. Petersburg, Florida, RO.  If, after reasonable efforts, these records are determined to be unavailable, a memorandum describing VA's attempts to obtain service treatment records must be associated with the claims file.  The appellant should also be advised that the service treatment records are unavailable.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Records Management Center and the St. Petersburg, Florida, RO to obtain the Veteran's complete service treatment records, including any information on radiation exposure.  Evidence of attempts to obtain these records should be associated with the claims file.  Do not associate duplicate records with the claims file. 

2.  If the VA Records Management Center and the St. Petersburg, Florida, RO provide negative responses, prepare a memorandum for the claims file outlining VA's attempts to obtain the Veteran's service treatment records.  Also, advise the appellant that the service treatment records are unavailable and explain that she can submit her own copies or other alternative forms of evidence.
 
3.  After completing the above action, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

